DETAILED ACTION
Response to Amendment
The amendment filed 3 June 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claim(s) 17-26 & 31-34 under 35 U.S.C. 102(a)(1) as being anticipated by Kujawa et al. (WO 2017/120465 A1) is withdrawn due to Applicant’s arguments.  However the rejection under 102(a)(2) remains.

The rejection of claim(s) 17, 18, 20-24, 26 & 31-34 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Saragovi et al. (WO 2017/019905 A1; IDS Ref # 5) is withdrawn due to the cancellation or amendment of the claims to administering NGF.

The rejection of claim(s) 17-25 & 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (2015; IDS Ref# 16) is withdrawn due to the cancellation or amendment of the claims, as well as due to Applicant’s arguments.

Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17, 21-26 & 32-34 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kujawa et al. (WO 2017/120465 A1), for the reasons made of record in Paper NO: 20210217, and as follows.
Applicant argues that “[t]here is no disclosure in Kujawa et al related to intratympanic administration”, and repeats the “examples” disclosed by Kujawa on page 12.  However, terms are given their broadest reasonable interpretation in which “parenteral administration” simply means any mode of administration which does not involve the digestive tract, and in which local administration to the ear necessarily encompasses intratympanic administration, by definition.  Therefore, Applicant’s arguments are not persuasive.
In summary, Kujawa et al teach a method of treating various types of hearing loss/ cochlear injury in subjects comprising administering parentally/intratympanically recombinant NGF in a pharmaceutical composition of one dose up to 12 hours before a noise episode and one or more after an episode (e.g., pgs. 3, 6-7, 10-12, 11 & 23 (‘465 claim 2); as it relates to claims 17, 21, 24, 26 & 32-34).  In that Kujawa’s pharmaceutical compositions encompass use of the active principles, polyvinyl alcohol, glycerol, polyethylene glycol, as well as poly-lactic acid and poly-glycolic acid (e.g., pgs. 12-14), the limitations of claims 21-26 are also anticipated.

Claims 17, 21-30 & 32-34 stand rejected under 35 U.S.C. 103 as being unpatentable over Kujawa et al., in view of Plontke et al. (2017; IDS Ref # 14) for the reasons made of record in Paper NO: 20210217, and as follows.
Kujawa et al is as discussed above. However, Kujawa et al. teach addition of steroids as an additional active ingredient to treat hearing loss (i.e., as it relates to claim 27).

Plontke et al teach a method of intracochlear/intratympanic treating hearing loss daily with continuous release of a neurotrophin, as well as treating such hearing loss daily with the glucocorticoids prednisolone and dexamethasone in the biodegradable pharmaceutically acceptable carrier PLGA (e.g., pgs. S20-S21, S23 & S26; as it relates to claims 17, 21, 24-26 & 32-34).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to instead use recombinant human NGF in Kujawa’s methods of treating hearing loss to minimize immunorejection concerns, because these methods encompass treating the loss of hearing in human subjects.  As far as using 2 ug- 20 ug of NGF, as recite in dependent claim 30, for example, the concentration of NGF to be used is a result effective parameter, and therefore, routinely subject to optimization, and therefore, an obvious optimization of the instant method.  In that the steroids glucocorticoids/prednisolone/dexamethasone are used for the same purpose of treating hearing loss, as taught by Plontke et al, it is obvious to combine treatments for the same disorders with a reasonable expectation of success.
Consistent with that held by the court in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.



New Rejections Necessitated By The Newly Submitted IDS
Claim(s) 17, 21, 24, 26-30 & 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (2016; IDS Ref# 4).
Zheng et al teach a method of treating sudden deafness, which included treating other ototoxicity symptoms in human subjects, comprising intratympanicic administration of 18 ug of recombinant murine NGF (e.g., pg. 2 ; as it relates to claims 17, 28-30 & 32) and 20 mg methylprednisolone (e.g., pg. 2; as it relates to claims 26-27) in the pharmaceutically acceptable carrier saline once every 3 days for 2 consecutive weeks (e.g., pgs. 3148; as it relates to claims 17, 21 & 24).

Claim(s) 17, 21, 24, 26, 28-30 & 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2016; IDS Ref# 3).
Yang et al teach a method of treating sudden deafness, which included treating other ototoxicity symptoms in human subjects, comprising intratympanicic administration of 20 ug of recombinant murine NGF (e.g., pgs. 1-3; as it relates to claims 17, 28-30 & 32) in a pharmaceutically acceptable carrier once a day for 14 days (e.g., as it relates to claims 17, 21, 24 & 33-34).  Other “active principles”/anesthesia (e.g., tetracaine; pg. 2) were separately administered beforehand; thereby, meeting the limitations of claim 26.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        August 5, 2021